Title: To Thomas Jefferson from John McKissick, 30 June 1807
From: McKissick, John
To: Jefferson, Thomas


                        
                            Sir,
                            Lancaster June 1807.
                        
                        Understanding that Colonel William McKennan of Washington County, in this State, has applied to Your
                            Excellency for the appointment of Receiver of the Land-Office to be established for the Sale of the tract of land lying
                            between the United States Military tract and the Connecticut reserve in the State of Ohio; We the undersigned take the
                            liberty of adding our recommendation to the others that may be given in favour of his appointment.
                        Colonel McKennan entered into the Service of his country at the commencement of the late revolutionary War
                            and continued to Serve ’till the end of it, during which period he was severely wounded; We mention this Circumstance
                            because we believe it will assist in recommending him to your notice: His political principles are
                            republican and he has been and Continues to be a uniform supporter of the present administration of the United States: In
                            point of education and as a man of business we consider him well qualified for the Office he Solicits, and therefore
                            earnestly recommend him to the President for the appointment.
                        
                            John Mc.Kissick
                            
                             T Matlack
                            
                            James Trimble
                            
                             Saml Cochran
                            
                            John Kean
                            
                            Geo. Duffield
                            
                            H H Brackenridge
                            
                            Thomas Cooper
                            
                        
                        
                            From the Information I have received I beleivi that Colonel McKennan is a Gentleman possessed of the
                                Principles and Qualifications mentioned in the within paper
                        
                        
                            James Hamilton
                            
                        
                    